


109 HR 5868 IH: To amend the Morris K. Udall Scholarship and Excellence

U.S. House of Representatives
2006-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5868
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2006
			Mr. Grijalva
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce, and in addition to the Committee on
			 Resources, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Morris K. Udall Scholarship and Excellence
		  in National Environmental and Native American Public Policy Act of 1992 to
		  provide funds for training in tribal leadership, management, and policy, and
		  for other purposes.
	
	
		1.Native Nations leadership,
			 management, and policy
			(a)FindingsCongress
			 finds that—
				(1)the policy of the
			 United States favors self-determination for Indian tribes;
				(2)consistent with
			 the policy described in paragraph (1), Indian tribes are increasingly taking
			 control of the affairs of the tribes in order to realize in practice most of
			 the status afforded the tribes in treaties, court decisions, and
			 legislation;
				(3)as a result of the
			 increasing control of the tribes, tribes require enhanced leadership
			 preparation and greater access to information relating to research and analysis
			 of successful models for tribal government and business operations, similar to
			 the information regularly available to Federal, State, and local government
			 agencies;
				(4)enabling Indian
			 tribes to develop strong leadership and governing policy is consistent with
			 Federal policy supporting tribal self-determination and increases the
			 likelihood that tribal governments will achieve political and economic
			 self-determination; and
				(5)during the last 5
			 years, the Morris K. Udall Scholarship and Excellence in National Environmental
			 Policy Foundation, in cooperation with the Native Nations Institute at the
			 University of Arizona, pursuant to section 6(7) of the Morris K. Udall
			 Scholarship and Excellence in National Environmental and Native American Public
			 Policy Act of 1992 (20 U.S.C. 5604(7)), has provided to Indian tribes the
			 leadership and management training, policy analysis, and research of the
			 quality and type required to assist Indian tribes to achieve
			 self-determination.
				(b)DefinitionsSection
			 4 of the Morris K. Udall Scholarship and Excellence in National Environmental
			 and Native American Public Policy Act of 1992 (20 U.S.C. 5602) is
			 amended—
				(1)by redesignating
			 paragraphs (6) through (9) as paragraphs (7) through (10), respectively;
			 and
				(2)by inserting after
			 paragraph (5) the following:
					
						(6)the terms
				Indian tribe and tribe have the meaning given the
				term Indian tribe in section 4 of the
				Indian Self-Determination and Education
				Assistance Act (25 U.S.C.
				450b);
						.
				(c)Authorization of
			 appropriationsSection 13 of the Morris K. Udall Scholarship and
			 Excellence in National Environmental and Native American Public Policy Act of
			 1992 (20 U.S.C. 5609) is amended by striking subsection (c) and inserting the
			 following:
				
					(c)Training in
				tribal leadership, management, and policy
						(1)In
				generalThere is authorized to be appropriated to carry out
				section 6(7)—
							(A)$2,500,000 for the
				period of fiscal years 2007 and 2008;
							(B)$4,000,000 for the
				period of fiscal years 2009 and 2010; and
							(C)$13,500,000 for the
				period of fiscal years 2011 through 2016.
							(2)LimitationsAn
				appropriation made pursuant to this subsection shall not be subject to section
				7(c).
						.
			
